DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
Status of claims
Canceled:
5, 7, 10-11, 16-17, 21, 27, 30, 35, 37-38, 43, 45-47, 56, 62-63 and 68-129
Pending:
1-4, 6, 8-9, 12-15, 18-20, 22-26, 28-29, 31-34, 36, 39-42, 44, 48-55, 57-61 and 64-67
Withdrawn:
13, 18-20, 22-23, 32-34, 36, 39-41 and 51-52
Examined:
1-4, 6, 8-9, 12, 14-15, 24-26, 28-29, 31, 42, 44, 48-50, 53-55, 57-61 and 64-67
Independent:
1 and 67
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103
x
CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"
x
N:N
page:line

112 Other




Double Patenting
x


Priority
As detailed on the 3/3/2020 filing receipt, this application claims priority to as early as 6/5/2016.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Restriction/election
Applicant’s election without traverse in the 2/28/2022 reply is acknowledged.  As listed above, claims are withdrawn as drawn to nonelected inventions, as originally filed, pursuant to 37 CFR 1.142(b), and the remaining claims have been examined as listed above.  
Applicant may request an interview if it becomes clear that examination would be advanced by relaxing the restriction requirement to re-join withdrawn subject matter. 

Objection to the drawings
The 12/5/2018 drawings are objected to for lack of quality and/or readability in some figures (e.g. Fig. 10, etc.).  Labels and pertinent features of figures must be legible.  The drawings are of insufficient quality to permit examination.  MPEP 608.02(b).I and generally 608 pertain.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action.  The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If filing electronically, then possibly higher resolution drawings should be filed as "Supplemental Content."  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Claim objections
Claim 67 is objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.

The following issues are objected to:
Claim
Recitation
Comment
67
comprising::
The colon is repeated.



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6, 8-9, 12, 14-15, 24-26, 28-29, 31, 42, 44, 48-50, 53-55, 57-61 and 64-67 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1
one or both of samples obtained from the subject
The recited "both of samples obtained from the subject" requires but lacks clear antecedent.  Relatedly, it appears that an article is missing before "samples," i.e. "the samples."
1
selecting two or more subsets... to generate two or more selected data sets
There is an inconsistency or redundancy, or at least an ambiguity as to what is required, between the "selecting... subsets" and the "to generate... data sets."  If the "data sets" are simply the "subsets," then this may be clarified.
67
A system comprising:
...
a memory; and
a processor in communication with the memory, the processor comprising::
an omics module...
Claim 67 is to a 101 machine or manufacture, i.e. a "system" in this instance, limited according to its claimed physical structure, but it is not clear what is the structure associated with the recited instances of "module..."  The structural relationships among the "system," "memory," "processor" and "module" are unclear.  Software-implemented steps, e.g. instructions, corresponding to the recited "configured to process," etc. of the various instances of "module," are understood to be embodied by the module, but it is not clear how the "module" structurally is related to the "system.  The recited "a processor in communication with the memory, the processor comprising" is   This rejection might be overcome by, for example, clarifying what comprises any structure embodying the recited modules and their software-implemented process steps.


67
an omics module 
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "omics") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [33, 198]), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and/or outputs and example sub-component modules are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs including disclosure of the structure of the exemplary sub-component modules.  Also, a disclosure of "further configured," is interpreted as requiring additional functionality and not as specifying structure for already required functionality.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  Additionally, MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" and the below, related 112(a) rejections also pertain.
67
a clinical records module 
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "clinical records") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [33, 199]), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and/or outputs and example sub-component modules are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs including disclosure of the structure of the exemplary sub-component modules.  Also, a disclosure of "further configured," is interpreted as requiring additional functionality and not as specifying structure for already required functionality.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  Additionally, MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-
67
an integration module
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "integration") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [33, 38, 200]), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and/or outputs and example sub-component modules are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs including disclosure of the structure of the exemplary sub-component modules.  Also, a disclosure of "further configured," is interpreted as requiring additional functionality and not as specifying structure for already required functionality.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  Additionally, MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" and the below, related 112(a) rejections also pertain.  
67
a slicing module 
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "slicing") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, material, or acts rather than just function and results (e.g. [33, 201]), noting that any disclosure must be clearly linked to the invoking recitation and that the above citation to the specification does not clearly disclose structure sufficient to satisfy 112/b.  While inputs and/or outputs and example sub-component modules are disclosed, there is not clear disclosure of analysis required to proceed from inputs to outputs including disclosure of the structure of the exemplary sub-component modules.  Also, a disclosure of "further configured," is interpreted as requiring additional functionality and not as specifying structure for already required functionality.  MPEP 2181 pertains, and MPEP 2187, FP 7.34.23 lists options for overcoming the rejection.  Additionally, MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" and the below, related 112(a) rejections also pertain.
67
an analysis module
Indefinite under 112/b after invoking 112/f. Recites means (or an equivalent, nonce term, here "module") and function and/or result (here "analysis") without specifying steps or structure to prevent invoking, and it is not clear that the specification discloses sufficient structure, 

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.

Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
...the molecular
profile data... generated from analysis of... samples obtained from the subject; the plurality of samples for each subject
including samples obtained...;
...the clinical records
data... including data based on... samples obtained from the subject and measurements made...
The recited "...data... generated..." is interpreted as a product-by-process element, i.e. the recited "data" limited according to any structure clearly required by the recited product-by-process limitation of having been "generated..." and in relation to samples previously "obtained," etc.  The recited "generated..." and none of the recited past tense steps are not themselves claimed and are limiting only to the extent that the structure of the "data" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).



data generated from analysis of a plurality of samples obtained from the
subject
The recited "...data generated..." is interpreted as a product-by-process element, i.e. the recited "data" limited according to any structure clearly required by the recited product-by-process limitation of having been "generated..."  The recited "generated..." is not itself claimed and is limiting only to the extent that the structure of the "data" is clearly required to be limited.  Regarding product-by-process limitations within a claim, MPEP 2113 pertains, as well as, for example, Biogen MA, Inc. v. EMD Serono, Inc. (Fed. Cir. 9-28-2020, precedential).




Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claim 67 is rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.  MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" and the below, related 112(a) rejections also pertain.
Claim 67 recites instances of "module," each of which lacks adequate written description at least as described in the above 112(b) rejections regarding invoking 112(f).
As appropriate, these rejections may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.


Claim rejections - 35 USC 103
	In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8-9, 12, 14-15, 24, 26, 28-29, 31, 42, 44, 48-50, 54-55, 57-61 and 64-67
Claims 1-4, 6, 8-9, 12, 14-15, 24, 26, 28-29, 31, 42, 44, 48-50, 54-55, 57-61 and 64-67 are rejected under 35 USC 103 as unpatentable over Wei (as cited on the 3/1/2022) in view of Hautaniemi (WO2016-066800A1 as cited on the 3/1/2022 IDS).

Regarding the claim 1 recited processing molecular profile data subjects reads on Wei's "biological profiles (e.g., genomic profiles, DNA profiles, RNA profiles, protein profiles)" (Wei: [32]; and entire document).  Biological profile information is received from patients who were diagnosed with a medical condition and who received a treatment (Wei: [22]; and entire document).  The plurality of samples for each subject may include samples obtained before, during, and/or after administration of an agent to the subject (Wei: [0037], [0039]; and entire document).
The recited processing clinical records data reads on Wei's "correlates clinical patient tissue and clinical treatment response" (Wei: [33]; and entire document).  The process analyzes and correlates 
Wei does not clear teach the recited "integrating..." and "selecting...," however these limitations are taught by Hautaniemi as "A computerized multi-phase process utilizes molecular data and clinical data;" "forming cliques from the associated features such that all features within a clique are correlated; accepting only cliques separating samples into groups, which are associated with clinical data" and "selecting clique pairs as candidates for merging; merging a pair if its features meet a second correlation criterion and the merged clique meets an association criterion" (Hautaniemi: abstract; also [6, 8]; and entire document).
The recited analyzing to identify biomarkers reads on "FINDING PROGNOSTIC BIOMARKERS" (Hautaniemi: title; and entire document).

Claim 67 recites a computer system implementing a method reading on the method of claim 1, and the art is applied to claim 67 and described for claim 1, the computer elements of claim 67 additionally reading on the computer elements of Wei (Wei: abstract; and entire document).



Claim 2 recites administering an agent and reads on Wei's "before, during, and/or after administration of an agent to the subject" (Wei: [0037], [0039]; and entire document).

Claim 3 recites analyzing samples to obtain molecular profile data and reads on Wei's "biological profiles (e.g., genomic profiles, DNA profiles, RNA profiles, protein profiles)" (Wei: [32]; and entire document).

Claim 4 further specifies clinical records data and reads on Wei's "correlates clinical patient 

Claim 6 further specifies analysis and reads on Wei's "PSFinder identifies individual features whose discretized expression values (high/low) are associated with statistically significant survival effect" (Hautaniemi: [48]; and entire document).

Claims 8-9, 12, 14-15 and 26 recite using a causal relationship network to identify an outcome driver and reads on Wei's "neural network" (Hautaniemi: [100]; and entire document).  Also, Wei teaches "Biochemical pathways are then explored to understand the system of biological networks" (Wei: [53-55]; also [76, 98]; and entire document) and "There can be a large number of branches and feedback loops in the pathway network" (Wei: [53]; and entire document).  Wei teaches "A discriminant analysis-based pattern recognition process is then performed on the biological profile information and the treatment outcome information, thereby generating a model that correlates between the biological profile information and the treatment outcome information" (Wei: abstract; and entire document) and "Genes differentially expressed between patients who responded sensitive) or failed to respond (Resistant) to radiotherapy" (Wei: Table 4 heading; and entire document).

Claim 24 recites subject identification and time associated with each sample and reads on Wei's "Patients time of survival at the time of analysis" (Wei: [134]; and entire document).

Claims 28-29 recite a biomarker for efficacy and reads on Wei's "These trials are designed to determine drug efficacy across a patient population" (Wei: [5]; and entire document).

Claim 31 recites biomarkers for patient stratification and reads on Wei's "They were chosen for 

Claim 42 specifies sample types and reads on Wei's "Tissue Sample" (Wei: Fig. 1, 132; and entire document).

Claim 44 specifies two or more molecular data types and reads on Wei's "biological profiles (e.g., genomic profiles, DNA profiles, RNA profiles, protein profiles)" (Wei: [32]; and entire document).

Claim 48 specifies disease state and reads on Wei's "outcome" (Wei: abstract; and entire document).

Claims 49 and 54 specify treatment and read on Wei's "treatment outcome" (Wei: abstract; and entire document).

Claim 50 specifies an adverse event and reads on Wei's "adverse effects" (Wei: [14]; and entire document).

Claims 54, 61 and 66 specify cancer and reads on Wei's "cancer" (Wei: [2]; and entire document).  The art is further applied to claim 66 as described for claim 6.

Claim 55 specifies cancer diagnostics and reads on Hautaniemi's "biomarkers for cancer progression" (Hautaniemi: [7]; and entire document) and "Tumor stage" (Hautaniemi: [88], Table 2; and entire document).

Claim 57 specifies a Bayesian causal relationship network and reads on Hautaniemi's "Bayesian methods" (Hautaniemi: [6]; also [76]; and entire document), as well as Wei's "Naive Bayes" (Wei: [2]; 

Claim 58 specifies a graphical demographic and outcome profile and reads on Wei's outputs as in Wei claims 3-4 (Wei: claims 3-4; also and entire document).

Claim 59 specifies graphical adverse event and responsivity and reads on Wei's "adverse effects" (Wei: [14]; and entire document) and Wei's "These trials are designed to determine drug efficacy across a patient population" (Wei: [5]; and entire document) in combination with Wei's output as in for example Wei claims 3-4.

Claim 60 specifies diseased subjects and reads on Wei's "true positive and negative samples in each group" (Wei: [150]; and entire document).

Claims 64-65 specify pharmacokinetic analysis and reads on Wei's "pharmacokinetic" (Wei: [34, 80]; and entire document).

Combining Wei and Hautaniemi
In the absence of a secondary consideration to the contrary, it would have been prima facie obvious for PHOSITA to modify the disease biomarker discovery teaching of Wei using the related teaching of Hautaniemi.  As motivation to combine, an advantage taught by Hautaniemi of modifying methods such as those of Wei would have been the teaching of Hautaniemi that "The present disclosure relates to techniques for determining biomarkers (sets of features), which enable classification of cancer patients into subgroups for targeted therapy" and "to enable classification of cancer patients into prognosis-associated subgroups for targeted therapy, wherein the clique-forming technique disclosed herein provides cliques with enhanced accuracy of classification into the prognostic subgroups" ([1] and [8]).  Thus, PHOSITA would have been motivated to modify Wei using the above techniques of 



Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Judicial exceptions (JE) to 101 patentability
Claims 1-4, 6, 8-9, 12, 14-15, 24-26, 28-29, 31, 42, 44, 48-50, 53-55, 57-61 and 64-67 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  MPEP 2106 pertains.
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 and the following USPTO website provide further explanation and case law 

1st Mayo/Alice question: abstract idea
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are interpreted as directed to the abstract idea of identifying a potential biomarker including the JE elements of "processing molecular profile data...," "processing clinical records data...," "integrating...," "selecting..." and "analyzing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below. 
Preliminarily, at this 1st step of the analysis, elements of independent claim 67 are interpreted as directed to the abstract idea of identifying a potential biomarker including the JE elements of "an omics module configured to process molecular profile data...," "a clinical records module configured to process clinical records data...," "an integration module configured to integrate...,"  "a slicing module configured to select..." and "an analysis module configured to analyze...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.  
BRIs of the claims are analogous to an abstract idea in the form of at least a method of organizing human activity, such as the practice of a technologist, scientist, medical professional or a computer performing analogous functions (e.g. BASCOM, BSG, Meyer as cited in MPEP 2106), as a 
BRIs of the claims also are analogous to an abstract idea in the form of  a mathematical concept, including mathematical relationships and calculations, as found in the following case law, as cited and discussed above: collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) and/or obtaining and comparing intangible data (e.g. Cybersource, Ambry and Myriad CAFC) and/or execution of an algorithm to implement mathematical relationships and/or formulas, including image processing (e.g. TLI, Digitech, Benson, Flook, Diehr, FuzzySharp, In re Grams and In re Abele all as cited in MPEP 2106).  
Instant examples of math concepts include the statistical and/or comparative analyses inherent in the recited steps.  
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field. 
Regarding inherency of abstract ideas, MPEP 2106.04.II.A.1 includes: "the claims in Alice Corp. v. CLS Bank, 'described' the concept of intermediated settlement without ever explicitly using the words 'intermediated' or 'settlement'" (emphasis added, p. 1).  Similarly, inherency can effectively be recitation, as in, for example, "By claiming simply 'crystalline paroxetine hydrochloride hemihydrate' with no reference to how it was produced, SKB effectively claimed 'crystalline paroxetine hydrochloride hemihydrate whether non-naturally occurring or arising through natural conversion.' Claim 1, as issued, therefore combines patentable and unpatentable subject matter, and is invalid under Section 101." (capitalization added,  SmithKline Beecham Corp. v. Apotex Corp., 365 F.3d 1306, 1321-33, Fed. Cir. 2004).  
In the instant type of data processing claims, the specification is not merely adding background explanation as to how a claimed process works, e.g. a physical process based on, involving or further explained by abstract ideas and natural laws.  Rather, the specification is detailing the only disclosed way 
Regarding the "Meaning of 'Recites,'" MPEP 2106.04.II.A.1 states: 
 In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
While the "set forth" language approximates explicit recitation, it also is fundamental that all recitation must be interpreted and that to be patent eligible a claim must satisfy 101 according to its properly interpreted scope, e.g. for all embodiments on which the claim reads, e.g. according to any inherency pertinent to a given claim and disclosure accompanying that claim, i.e. consistent with the "described" meaning of "recites" as in the MPEP. Thus, within a BRI, the identified abstract idea elements read on one or more embodiments which only involve manipulation of data.  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application. 
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.

1st Mayo/Alice question: law of nature
Preliminarily, at this 1st step of the analysis, elements of independent claim 1 are directed to the law of nature relating a biomarker to a clinical outcome, including the JE element of "analyzing..."  
Preliminarily, at this 1st step of the analysis, elements of independent claim 67 are directed to the law of nature relating a biomarker to a clinical outcome, including the JE element of "analyzing..."  
A BRI of the instant claims is analogous to a law of nature as found, for example, in Mayo (as cited in the MPEP above).  It is not clear than any improvement argument clearly on the record causes a claim not to be directed to a JE for all embodiments within the scope of the claim.  It is not clear that the above identified law of nature including the identified elements, taken together and within a BRI, must in all embodiments represent other than a law of nature according to any relevant analysis or case law.  Therefore, in answer to the 1st Mayo/Alice question, the above elements are directed to a law of nature.


2nd Mayo/Alice question
Addressing the second Mayo/Alice question, all elements of claims 1 and 67 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "memory," "processor" and related computer elements are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Wei (as cited on the 3/1/2022) and by Hautaniemi (WO2016-066800A1 as cited on the 3/1/2022 IDS).  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an 
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1 and 67
Summing up the above Mayo/Alice analysis of claims 1 and 67, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 1, 4, 6, 8-9, 12, 14-15, 24-26, 28-29, 31, 42, 44, 48-50, 53-55, 57-61 and 64-67 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claims 2-3: "administering..." and "analyzing..." as exemplified by Wei and by Hautaniemi.


Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as 
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Nonstatutory double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See MPEP 804.II.B.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
In case(s) below of double patenting rejections versus claims of pending applications, as opposed to claims of an issued patent, the rejections are provisional rejections because the conflicting claims have not been patented.
Applicant may wish to consider electronically filing a terminal disclaimer (MPEP 1490.V pertains, along with https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer).  Electronic filing may lead to faster approval of the disclaimer.  Also, if filing electronically, Applicant is encouraged to notify the examiner by telephone so that examination may be resumed more quickly.

Instant claims 1-4, 6, 8-9, 12, 14-15, 24-26, 28-29, 31, 42, 44, 48-50, 53-55, 57-61 and 64-67 are rejected on the grounds of non-statutory obviousness-type double patenting over all claims in the conflicting application(s) and/or patent(s) listed below.  The instant and conflicting claims generally are directed to identifying a potential biomarker or predictor of a medical condition.  Although the conflicting claims are not identical to the instant claims, they also are not patentably distinct from the instant claims either because the instant claims recite obviously equivalent or broader limitations in comparison to the conflicting claims or because the instant claims recite limitations which are obvious over Wei (as cited on the 3/1/2022) in view of Hautaniemi (WO2016-066800A1 as cited on the 3/1/2022 IDS).  At this point in examination, it is not clear that the instant claims recite limitations which are (a) narrower than limitations in the conflicting claims and (b) not taught in a combinable way by the above art.  To the extent that the conflicting claims are narrower than the instant claims, such limitations do not prevent double patenting.

Application
Patent
Remarks / examples
14851846
10482385
In a BRI, instant claims 1-4, 6, 8-9, 12, 14-15, 24-26, 28-29, 31, 42, 44, 48-50, 53-55, 57-61 and 64-67 read on embodiments within the scope of conflicting claims 1-54 and/or are obvious over the conflicting claims in view of the art cited above.
16592069

In a BRI, instant claims 1-4, 6, 8-9, 12, 14-15, 24-26, 28-29, 31, 42, 44, 48-50, 53-55, 57-61 read on embodiments within the scope of claims 1-4, 6-11, 13, 15-17, 19-20, 30, 32-35, 37-38, 41-44, 46, 48-50, 56-58 and 63 of the conflicting patent and/or are obvious over the conflicting claims in view of the art cited above.


Citations to art
	In the above citations to documents in the art, rejections refer to the portions of each document cited as example portions as well as to the entirety of each document, unless otherwise noted in the situation of lengthy, multi-subject documents.  Other passages not specifically cited within a document may apply as well.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. 

The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631